                       l:16-cr-00545-KMW Document 61 Filed 06/22/20 Pa_ge 1 of 1
              CaseCase
                  1:16-cr-00545-KMW      Document   62 Filed 06/22/20 Page 1 of 1
                                                  U.S. Department of Justice

                                                                            United States Attorney
                                                                            Southern District ofNew York

                                                                           The Silvio J. Mollo Building
                                                                           One Saint Andrew·• Plaza
                                                                           New York. New York 10007


                                                                            June 22, 2020
           BYECF
                                                                                                  I '!i(' ' , (}'\ \'
           The Honorable Kimba M. Wood                                                           ! 'P< I \II-    Yr
           United States District Judge
           Southern District of New y ork                                                        U .J·.CI ROi\lC\LLY FILED
           500 Pearl Street                                                                     HOC#:
           New York, New York 10007                                                             IHTE l-1-U -·:O-:       - t,-/-:-2-z/"-7k- . -
                Re:       United States v. Cesar Santana Done, 16 Cr. 545 (KMW)
           Dear Judge Wood:

                   The Government writes on behalf of the parties to request an adjournment of the conference
           currently scheduled for June 29, 2020 with respect to the above-captioned violation of supervised
           release. The parties jointly request that, in light of the ongoing COVID-19 pandemic, the Court
           re-schedule the conference for a date in September 2020.

   7'V!.   C'/4Jr\ -fc_._..e 0 c..c / s-   ~\,)l,'(--<._   ~cA... Very truly yours,
--jo   Sep-/( M . . ~ a '-i l J-o;J-O , a:t                           AUDREY STRAUSS
                                                                      Acting United States Attorney



                                                                By:     h / {
                                                                                 //'
                                                                                    '




                                                                      Stephanie Lake
                                                                      Assistant United States Attorney
                                                                      (212) 637-1066
           cc: Irving Cohen, Esq. (by ECF)
